DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ms. Lisa Adelson on January 25, 2021.

The application has been amended as follows: 
At line 6 of claim 1, [78] was replaced with ---200---.
At line 7 of claim 1, [380] was replaced with ---630---.
At line 9 of claim 1, [10] was replaced with ---100---.

At line 3 of claim 4, [0.8%] was replaced with ---2.0%---.
At line 4 of claim 4, [3.8%] was replaced with ---6.3%---.
At line 6 of claim 4, [0.1%] was replaced with ---1.0%---.

At line 3 of claim 6, [78] was replaced with ---200---.
At line 4 of claim 6, [380] was replaced with ---630---.
At line 6 of claim 6, [10] was replaced with ---100---.

At line 5 of claim 8, [0.8%] was replaced with ---2.0%---.
At line 6 of claim 8, [3.8%] was replaced with ---6.3%---.



Allowable Subject Matter
Claims 1, 2, 4, 6, 8 and 9 are allowed.
The following is an examiner’s statement of reasons for allowance: All of the disclosed constituents are disclosed in the prior art as useful in absorption refrigeration in admixture with an aqueous lithium bromide solution. However, the compositions disclosed in the specification show unexpected results in molybdate solubility and corrosion inhibition in amounts commensurate in scope with the percentages in the claims as now amended. This is unexpected, based on the teachings of the prior art and makes the claims allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to the examiner, Dr. John R. Hardee, whose email address is john.hardee@uspto.gov. Correspondence by email is strongly encouraged, including for scheduling telephone interviews.  Should this be impracticable, the examiner’s telephone number is (571) 272-1318. The examiner can normally be reached on Monday through Friday from 8:00 until 4:30. In the event that the examiner is not available, his supervisor, Mr. James Seidleck, may be reached at (571) 272-1078.


	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/JOHN R HARDEE/Primary Examiner
Art Unit 1761